JAMES CARLSON, District Attorney Walworth County
In your letter of February 21, 1978, you ask two questions:
    1. Do campus police have jurisdiction to arrest off campus?
    2. Does Whitewater Municipal Court have jurisdiction to handle violations of local ordinances occurring on the campus or must they be prosecuted as State offenses. [sic]
The answer to your first question is no.
Section 36.11 (2), Stats., clearly provides that campus police have jurisdiction to arrest only on campus, i.e., on property subject to the jurisdiction of the Board of Regents of the University of Wisconsin System. It should be noted, however, that such property includes the roads on campus because they are "private roads or driveways" within the definition of sec. 340.01
(46), Stats. Henkel v. Phillips, 82 Wis.2d 27, 30,260 N.W.2d 653 (1978).
It should also be noted that nothing in sec. 36.11 (2), Stats., prohibits a sheriff from deputizing campus police pursuant to ch. 59, *Page 68 
Stats., thus enabling them to arrest for state violations while off campus under the authority granted by sec. 59.24 (1), Stats.
Essentially, your second question is whether local ordinances are applicable on campus. The answer is no.
Property of the state is exempt from municipal regulation in the absence of waiver on the part of the state of the right to regulate its own property. Milwaukee v. McGregor, 140 Wis. 35,37, 121 N.W. 642 (1909); 62 C.J.S. Municipal Corporations sec. 157, pp. 319-320. Therefore, since there is no statute waiving the right of the state to regulate its campus property, local ordinances would not be applicable on campus.1
This does not mean, however, that local police are powerless to arrest for violations of state law which occur on campus property. Section 36.11 (2)(a), Stats., expressly provides that it "does not impair the duty of any other peace officers within their jurisdictions to arrest and take before the proper court persons found violating any state law on property under the jurisdiction of the board."
BCL:JJG
1 For a narrow exception, see sec. 13.48 (13). Stats., making the state subject to local zoning on new construction.